DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/21/2022 has been entered.  Claims 1-8 and 11-18 are currently pending in the application.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 02/21/2022.
Specification
The disclosure is objected to because of the following informalities:
Para. 0009 recites "The first and second fastening features"; however, the specification does not previously set forth a second fastening feature.
Appropriate correction is required.
The use of the term Velcro (see paragraphs 0021, 0023), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
The disclosure is objected to because of the following informalities: The use of the term Velcro: 1) is not accompanied by the generic terminology, 1) is not capitalized wherever it appears, and 3) does not include a proper symbol indicating use in commerce such as ™, SM, or ® following the term where appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations "a patient's upper body", "a patient's portachath" "the patient's clavicle area", "a patient's gastrostomy tube" and "the patient's clavicle area", which renders the claim indefinite.  It is unclear whether the multiple instances of recited "patient" refers to the same patient or different patients.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the Examiner has interpreted that the multiple instances of recited "patient" refers to the same patient.

Claim 12 recites the limitation "a VelcroTM strip", which includes the trademark "VelcroTM". The use of a trademark or trade name to identify a particular material or product renders the claim indefinite, as the scope of the claim is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  For examination purposes, the limitation has been construed to be a strip comprising fastening hooks or fastening loops. 
Claims 2-8 and 11-12 each depend from the rejected claim 1 and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  It is noted that base claim 10 has been cancelled, which renders claims 11-12 incomplete. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matechen (US 7,100,216 B2)
Regarding claim 1, Matechen discloses a protective garment for non-contact sports (shirt 10; fig. 1; col. 3, ll. 37-54; claim 1) comprising: 
a collar (see annotated fig. 1) and a body portion (see annotated fig. 1) made of a breathable material (nylon fabric; col. 6, ll. 27-37; claim 3) forming a shirt-like garment adapted to be worn on a patient's upper body (shirt 10 which is capable of being worn on a patient's upper body; fig. 1; col. 3, ll. 37-43); 
a first protective area (shoulder and clavicle region 40; fig. 1; col. 3, ll. 54-61) having a first fastening feature (first pocket 85 having a reclosable end, which must include a first fastening feature; fig. 6; col. 4, ll. 46-51) used to secure a first protective padding (first pad 20; fig. 1; col. 3, ll. 54-56) on a front section of the body portion extending from or near the collar (shoulder region 40; fig. 1; col. 3, ll. 54-56), wherein the size of the first protective area is capable of covering the patient's poracath in the patient's clavicle area (see fig. 1; col. 3, ll. 54-61); and 
a second protective area (rib region 45; fig. 1; col. 3, ll. 54-56) having a second fastening feature (second pocket 85 having a reclosable end, which must include a second fastening feature; fig. 6; col. 4, ll. 46-51) used to secure a second protective padding (second pad 30; fig. 1; col. 3, ll. 54-56; col. 4, ll. 20-25) on a lower front section of the body portion (rib region 45; fig. 
wherein, the first and second protective padding consist of a supple body (the pads comprised of a conformable media confined within a pliable encasement; col. 4, ll. 3-7; col. 6, ll. 4-10; claim 1) such that when the garment is worn the first and second protective padding conform to the shape of the corresponding clavicle and abdomen areas (fig. 1; col. 4, ll. 3-7; col. 6, ll. 4-10).
Matechen does not explicitly disclose wherein the first protective area ranges from 3 inches to 6 inches in width by 2 inches to 8 inches in height, and the second protective area ranges from about 4 inches to 15 inches in width by 2 inches to 7 inches in height.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the sizes of the first and second protective areas, as disclosed by Matechen, with wherein the first protective area ranges from 3 inches to 6 inches in width by 2 inches to 8 inches in height, and the second protective area ranges from about 4 inches to 15 inches in width by 2 inches to 7 inches in height, in order to provide sufficient protection for predetermined areas.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Matechen discloses the protective garment for non-contact sports of claim 1, and further discloses wherein the garment is a form-fitting sport shirt (shirt 10; fig. 1; col. 3, ll. 51-54) and the first fastening feature of the first protective area is configured to secure a corresponding first compartment (a first pocket 85; fig. 6; col. 4, ll. 46-51) capable of containing the first protective padding (fig. 6; col. 4, ll. 38-51), and the first fastening feature of the second protective area is configured to secure a corresponding second compartment (a 
Regarding claim 11, Matechen discloses the protective garment for non-contact sports of claim 1, but does not explicitly disclose wherein the first and second protective padding has a width of about 1/8" to 1/2".  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the size of the first protective area, as disclosed by Matechen, with wherein the first and second protective padding has a width of about 1/8" to 1/2".  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, Matechen discloses the protective garment for non-contact sports of claim 11, and further discloses wherein one or more of the first and second protective padding and the first and second compartments include a VelcroTM strip (each pad is attached to clothing 15 by hook and loop interlocking strips 100, 105; fig. 8; col. 4, ll. 57-61).
Claims 2-6, 7/4, 7/6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matechen (US 7,100,216 B2) in view of Romem (US 2014/0206948 A1).
Regarding claim 2, Matechen discloses the protective garment for non-contact sports of claim 1, but does not disclose the protective garment additionally comprising: a processor in communication with a sensor and an antenna, the sensor configured to measure a concentration of one or more biomarker.  However, Romem teaches wherein a protective garment for non-contact sports (a shirt for sport such as running, skiing, or bicycling; fig. 1; paras. 0014, 0075, 0100) comprising a processor (a garment processor 112; figs. 1, 2b; paras. 0100, 0104) in communication with a sensor (multiple sensors; fig.1a; para. 0100) and an antenna (a transmitter 114 such as Bluetooth comprising an antenna; fig. 3; para. 0104), the 
Regarding claim 3, Matechen and Romem, in combination, disclose the protective garment for non-contact sports of claim 2, but Matechen does not disclose wherein at least one of the one or more biomarkers measured are used distinguish perspiration from other body fluids of the patient.  However, Romem teaches wherein at least one of the one or more biomarkers measured are used distinguish perspiration from other body fluids of the patient (a sensor for sweat analysis comprising measure a concentration of one or more biomarker in the sweat; para. 0112).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective garment as disclosed by Matechen, with wherein at least one of the one or more biomarkers measured are used distinguish perspiration from other body fluids of the patient, as taught by Romem, in order to provide a real-time health monitoring system attached to the garment for detecting one or more potentially health hazardous situations from the wearer's perspiration (Romem; paras. 0025, 0112).
Regarding claim 4, Matechen and Romem, in combination, disclose the protective garment for non-contact sports of claim 3, but Matechen does not disclose the protective garment additionally comprising: a signaling device in communication with the processor configured to being activated when one or both the biomarker concentration measured exceeds a predetermined range and a non-perspiration body fluid is detected.  However, Romem teaches the protective garment additionally comprising a signaling device (an alert unit for generating a ringtone, a voice or a SMS; paras. 0057, 0075) in communication with the processor (garment processor; paras. 0032, 0054-0057) configured to being activated when one or both the biomarker concentration measured exceeds a predetermined range and a non-perspiration body fluid is detected (paras. 0054-0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective garment as disclosed by Matechen, with wherein the protective garment additionally comprising a signaling device in communication with the processor configured to being activated when one or both the biomarker concentration measured exceeds a predetermined range and a non-perspiration body fluid is detected, as taught by Romem, in order to provide a personal health alert upon detecting an abnormal health situation (Romem; paras. 0025, 0112).
Regarding claim 5, Matechen discloses the protective garment for non-contact sports of claim 1, but does not disclose the protective garment additionally comprising: a processor in communication with a sensor and an antenna, the sensor being an accelerometer configured to detect and measure motion levels and transmit data relating to the detected and measured motion levels to a processor.  However, Romem teaches wherein a protective garment for non-contact sports (a shirt for sport such as running, skiing, or bicycling; fig. 1; paras. 0014, 0075, 0100) comprising a processor (a garment processor 112; figs. 1, 2b; paras. 0100, 0104) in communication with a sensor (multiple sensors; fig.1a; para. 0100) and an antenna (a 
Regarding claim 6, Matechen and Romem, in combination, disclose the protective garment for non-contact sports of claim 5, but Matechen does not disclose the protective garment additionally comprising: a signaling device in communication with the processor configured to being activated when the motion levels exceed a predetermined range.  However, Romem teaches the protective garment additionally comprising a signaling device (an alert unit for generating a ringtone, a voice or a SMS; paras. 0057, 0075) in communication with the processor (garment processor; paras. 0032, 0054-0057) configured to being activated when the motion levels exceed a predetermined range (paras. 0037, 0054-0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective garment as disclosed by Matechen, with wherein the protective garment additionally comprising: a signaling device in communication with the processor configured to being activated when the motion levels exceed a predetermined range, as taught by Romem, in order to provide a personal health alert upon detecting an abnormal motion situation (Romem; paras. 0025, 0112).
Regarding claim 7/4, Matechen and Romem, in combination, disclose the protective garment for non-contact sports of claim 4, but Matechen does not disclose wherein the signaling device is one or more of a piezo vibration device, a light-emitting diode, and a speaker.  However, Romem teaches wherein a signaling device is a speaker (an alert unit for generating a voice which must be generated by a speaker; paras. 0057, 0075).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective garment as disclosed by Matechen, with wherein a signaling device is a speaker, as taught by Romem, in order to provide a suitable approach to issue a personal health alert upon detecting an abnormal motion situation (Romem; paras. 0025, 0075).
Regarding claim 7/6, Matechen and Romem, in combination, disclose the protective garment for non-contact sports of claim 6, but Matechen does not disclose wherein the signaling device is one or more of a piezo vibration device, a light-emitting diode, and a speaker.  However, Romem teaches wherein a signaling device is a speaker (an alert unit for generating a voice which must be generated by a speaker; paras. 0057, 0075).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective garment as disclosed by Matechen, with wherein a signaling device is a speaker, as taught by Romem, in order to provide a suitable approach to issue a personal health alert upon detecting an abnormal motion situation (Romem; paras. 0025, 0075).
Regarding claim 13, Matechen discloses a protective garment for non-contact sports (shirt 10; fig. 1; col. 3, ll. 37-54; claim 1) comprising: 
a collar (see annotated fig. 1) and a body portion (see annotated fig. 1) made of a breathable material (nylon fabric; col. 6, ll. 27-37; claim 3) forming a shirt-like garment adapted to be worn on a patient's upper body (shirt 10; fig. 1; col. 3, ll. 37-43); 

a second protective compartment (second pocket 85; fig. 6; col. 4, ll. 46-51) ranging from about 4 inches to 15 inches in width and 2 inches to 7 inches in height used to secure a second protective padding (second pad 30; fig. 1; col. 3, ll. 54-56; col. 4, ll. 20-25) on a lower front section of the body portion (rib region 45; fig. 1; col. 3, ll. 54-56) configured to cover a portion of the patient's abdomen (see fig. 1), wherein the first and second protective padding consist of a supple body (the pads comprised of a conformable media confined within a pliable encasement; col. 4, ll. 3-7; col. 6, ll. 4-10; claim 1) such that when the garment is worn the first and second protective padding conform to the shape of the corresponding clavicle and abdomen areas of a user (fig. 1; col. 4, ll. 3-7; col. 6, ll. 4-10).
Matechen does not explicitly disclose wherein the first protective compartment ranging from about 3 inches to 6 inches in width and 2 inches to 8 inches in height, and wherein the second protective compartment ranging from about 4 inches to 15 inches in width and 2 inches to 7 inches in height.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the sizes of the first protective compartment and the second protective compartment, as disclosed by Matechen, with wherein the first protective compartment ranging from about 3 inches to 6 inches in width and 2 inches to 8 inches in height, and wherein the second protective compartment ranging from about 4 inches to 15 inches in width and 2 inches to 7 inches in height, in order to be adapted to accommodate the first and second paddings in suitable sizes to protect specific a clavicle area and a specific abdomen area.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the In re Rose, 105 USPQ 237 (CCPA 1955).
Matechen does not explicitly disclose the protective garment comprising at least one sensor located on a surface of the protective garment in communication with a processor.  However, Romem teaches wherein a protective garment for non-contact sports (a shirt for sport such as running, skiing, or bicycling; fig. 1; paras. 0014, 0075, 0100) comprising at least one sensor (multiple sensors; fig.1a; para. 0100) located on a surface of the protective garment (at least some sensors configured to direct contact with the skin of the monitored person, therefore located on an interior surface of the garment; paras. 0048, 0102) in communication with a processor (a garment processor 112; figs. 1, 2b; paras. 0100, 0104).  Both Matechen and Romem teaches a garment for non-contact sports.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective garment as disclosed by Matechen, with wherein he protective garment comprising at least one sensor located on a surface of the protective garment in communication with a processor, as taught by Romem, in order to provide a real-time health monitoring system attached to the garment for detecting one or more potentially health hazardous situations which does not interfere with the everyday life of the monitored living being (Romem; paras. 0003, 0025).
Regarding claim 14, Matechen and Romem, in combination, disclose the protective garment for non-contact sports of claim 13, but Matechen does not disclose the protective garment additionally comprising: a signaling device also in communication with the processor configured to being activated when a measurement from the at least one sensor is outside a predetermined level.  However, Romem teaches the protective garment additionally comprising a signaling device (an alert unit for generating a ringtone, a voice or a SMS; paras. 0057, 0075) in communication with the processor (paras. 0032, 0054-0057) configured to being activated 
Regarding claim 15, Matechen discloses a protective garment for non-contact sports (shirt 10; fig. 1; col. 3, ll. 37-54; claim 1) comprising: 
a collar (see annotated fig. 1) and a body portion (see annotated fig. 1) made of a breathable material (nylon fabric; col. 6, ll. 27-37; claim 3) forming a shirt-like garment adapted to be worn on a patient's upper body (shirt 10; fig. 1; col. 3, ll. 37-43); 
a first protective area (shoulder region 40; fig. 1; col. 3, ll. 54-56) used to secure a first protective padding (first pad 20; fig. 1; col. 3, ll. 54-56) on a front section of the body portion extending from or near the collar (shoulder region 40; fig. 1; col. 3, ll. 54-56); 
a second protective area (rib region 45; fig. 1; col. 3, ll. 54-56) used to secure a second protective padding (second pad 30; fig. 1; col. 3, ll. 54-56; col. 4, ll. 20-25) on a lower front section of the body portion on a lower front section of the body portion (rib region 45; fig. 1; col. 3, ll. 54-56) configured to cover a portion of the patient's abdomen (see fig. 1), wherein the first and second protective padding consist of a supple body (the pads comprised of a conformable media confined within a pliable encasement; col. 4, ll. 3-7; col. 6, ll. 4-10; claim 1) such that when the garment is worn the first and second protective padding conform to the shape of the corresponding clavicle and abdomen areas of a user (fig. 1; col. 4, ll. 3-7; col. 6, ll. 4-10).

Regarding claim 16, Matechen and Romem, in combination, disclose the protective garment for non-contact sports of claim 15, but Matechen does not disclose wherein the processor is in communication with an external computing device.  However, Romem teaches wherein the processor is in communication with an external computing device (the garment processor connected to a remote processor built in a smart phone; fig. 1; paras. 0034, 0100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective garment as disclosed by Matechen, with wherein the processor is in communication with an external computing device, as taught by Romem, in order to provide a remote processor to determine if a health hazardous situation that justifies the issuing of a personal-alert has occurred and to issue a personal alert in such an event (Romem; paras. 0034, 0116).
Regarding claim 17, Matechen and Romem, in combination, disclose the protective garment for non-contact sports of claim 16, but Matechen does not disclose wherein the external computing device includes one or more of a smartphone, a smartwatch and a portable laptop computer device.  However, Romem teaches wherein the external computing device includes one or more of a smartphone, a smartwatch and a portable laptop computer device (smartphone or laptop; paras. 0034, 0099).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the external computing device, with wherein the protective garment the external computing device includes one or more of a smartphone, a smartwatch and a portable laptop computer device, as taught by Romem, in order to provide a remote processor to determine if a health hazardous situation that justifies the issuing of a personal-alert has occurred and to issue a personal alert in such an event (Romem; paras. 0034, 0116).  Further, the external computing device is not a part of the protective garment and does not influence functioning of the 
Regarding claim 18, Matechen and Romem, in combination, disclose the protective garment for non-contact sports of claim 16, but Matechen does not disclose wherein the external computing device is a medicine administrating device.  However, Romem teaches wherein the external computing device may be a medicine administrating device (the remote processor determines if a health hazardous situation that justifies the issuing of a personal-alert has occurred and to issues a personal alert in such an event, and medical treatment may be used in the alert issuing decision making; therefore the remote processor may be built in a medicine administrating device; paras. 0076, 0116).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the external computing device, with wherein the external computing device may be a medicine administrating device, as taught by Romem, in order to provide timely medical treatment for a patient when the remote processor determines a health hazardous situation (Romem; paras. 0034, 0116).  Further, the external computing device is not a part of the protective garment and does not influence functioning of the protective garment; therefore; this limitation is not considered to be a patentably distinct limitation.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that the Matechen describes a protective garment comprising energy dissipating padding for contact sports, e.g., football; therefore, Matechen's garment would not encourage physical activity by hematology and oncology patients.
Examiner's response: Examiner respectfully disagrees.  First, Applicant does not claim the garment is intended for use by hematology and oncology patients.  Unclaimed features, however, cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Second, even if Applicant claimed that the garment is intended for use by hematology and oncology patients, it is merely an intended use; and as long as the garment from prior art is capable of being used by hematology and oncology patients, it would meet the claimed requirement.  As Matechen discloses a protective shirt comprising paddings in various regions, Matechen's shirt meets every claimed structural requirement.  Third, Matechen's shirt is not only intended for contact sports, but also for many different sports or other activities (col. 3, ll. 40-44), which encompasses non-contact sports as well. 
Applicant Remarks: Applicant asserts that the Office Action is taking official notice with respect to the dimensions and locations of the first or second protective areas.
Examiner's response: Examiner respectfully disagrees.  The Office Action does not take any official notice as none of the rejections is relied on common knowledge in the art or "Well Known" prior art.  First, with respect to dimensions of the first or second protective areas, the Examiner hereby directs Applicant to the rationale as set forth in MPEP 2144.04, IV.A and the cited case law in the Office Action.  Second, with respect to the locations of the first or second protective areas, the cited art Matechen discloses the locations of the first or second protective areas both in the specifications and the drawings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732